Fourth Court of Appeals
                                         San Antonio, Texas

                                                JUDGMENT
                                             No. 04-13-00129-CV

                              IN THE INTEREST OF A.N.M. and E.X.M.

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-PA-02616
                      The Honorable Richard Garcia, 1 Associate Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Counsel’s motion to withdraw is GRANTED.

         SIGNED July 17, 2013.


                                                          _____________________________
                                                          Rebeca C. Martinez, Justice




1
 The Honorable Richard Garcia, Associate Judge, Bexar County, Texas, signed the order terminating appellant’s
parental rights; however, the Honorable Martha B. Tanner, presiding judge of the 166th Judicial District Court, Bexar
County, Texas, presided over the bench trial.